Title: To Thomas Jefferson from Asher Robbins, 3 March 1806
From: Robbins, Asher
To: Jefferson, Thomas


                        
                            Sir
                     
                            New York 3d March 1806
                        
                        With respect, to the application for the appointment of Mr Wm. Riggs, as consul for the US at Terceira—for the Azores Islands, which I had the honor to present; I omitted to request, that, in case the President
                            should see fit to make the appointment, his commission might be transmitted to the care of Messirs. Wm and S Robinson
                            merchts of this City, who are the Agents and correspondents of Mr. Riggs, & who are particularly engaged, to
                            attend, to this charge
                        I have the honor to be with profound respect & attachment your obedt. Servt
                        
                            Asher Robbins
                            
                        
                    